Citation Nr: 1446276	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded this issue in April 2014.

In September 2013, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The claims file is now entirely in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2008.  The VA examiner opined that the Veteran's back problems were not connected with his military service.  The Board previously found that etiology opinion to be inadequate because it did not discuss a June 1993 automobile accident and did not address the Veteran's assertions regarding the nature and frequency of his symptoms, or the possibility of his back complaints being related to the spinal tap that he received in 1993 in conjunction with his surgery for inguinal hernia.  Another VA examination had been conducted in May 2008, but it does not appear that the claims file was reviewed.  Accordingly, the Board remanded for a new VA examination, which took place in May 2014.

The May 2014 VA examiner opined that the Veteran's back disorder was less likely than not related to his military service.  The examiner reasoned that the Veteran complained of back problems only once during service; he only complained of neck problems following his June 1993 automobile accident; and there is no medical evidence that a spinal tap could cause back symptoms. 

The May 2014 VA examiner's opinion does not appear to have considered all pertinent evidence, in particular, the Veteran's lay statements as to the nature and frequency of his back symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, the opinion remains inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, it is unclear whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits for his low back disability.  He alluded to SSA disability benefits in a September 2009 statement.  These records may be pertinent to the Veteran's claim; therefore, they should be requested.  

Accordingly, the case is REMANDED for the following action:
 
1.  Request copies of any determinations, medical records, and other evidence associated with any claim by the Veteran for SSA disability benefits.  All records received should be associated with the claims file. If the records are not available, notify the Veteran and offer an opportunity to provide the missing records.

2.  Thereafter, forward the entire claims file, including a copy of this remand, to the individual who conducted the May 2014 VA examination, or another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the Veteran's low back disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Provide an opinion as to whether the Veteran's low back disorder is at least as likely as not (probability of 50 percent or higher) related to his active military service.  

The examiner must consider the Veteran's lay statements regarding the nature and frequency of his back symptoms.  As stated in the prior remand, the Veteran testified in his September 2013 hearing that he began feeling back pain in service; suffered from recurrent back pain in service (described by him as a pain that traveled from his neck to his back); and has continued to experience back pain after service.  Please see the April 2014 remand narrative, along with other pertinent evidence in the claims file, for more details regarding the Veteran's asserted timing of symptoms. 

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  After completing the above development, readjudicate the issue of service connection for a low back disorder.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



